MOSCOWITZ, District Judge.
The bankrupt, William S. Johnson, and his business associate, Clarence Dominy, refuse. to answer certain questions put to them at a hearing conducted by the referee, upon the alleged ground that the answers would tend to incriminate them.
Counsel for the bankrupt, in a memorandum submitted to this court', said that the reason for the refusal of the witness to testify was “that the merchandise which the bankrupt had bought and sold was liquor, and, as such transactions were unlawful at the time they took place, it was quite natural for the witness to feel that an admission of such transactions would incriminate him.”
If the statute of limitations has run, then neither Johnson nor Dominy can be subjected to criminal prosecution. It cannot be accurately ascertained from the examination when the alleged transaction took place.
The trustee is entitled to a full and fair examination of the bankrupt and the witness. The purpose of the examination is to disclose the assets of the bankrupt. There seems to be no real apprehension on the part of Johnson or Dominy that they will be prosecuted in a criminal proceeding. However, the referee will determine the date of the alleged transaction, and, if the statute of limitations has run, the bankrupt and the witness will be directed to answer the questions as indicated.
Motion is granted. Settle order on .notice.